Citation Nr: 1424159	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  11-26 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a higher initial rating for bilateral pes planus (flat foot), currently rated as 10 percent disabling.

2.  Entitlement to a higher initial rating for a low back disability, currently rated as 10 percent disabling.

3.  Entitlement to a higher initial rating for varicose veins of the left lower extremity, currently rated as 10 percent disabling.

4.  Entitlement to a higher initial rating for varicose veins of the right lower extremity, currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from August 1977 to July 1981 and May 1986 to May 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio.  As the Veteran resides abroad, jurisdiction was transferred to the Foreign Office section at the Pittsburgh, Pennsylvania RO.    

In his September 2011 substantive appeal, the Veteran limited the issues on appeal to those set forth on the title page and requested a hearing.  

In November 2011, the RO advised the Veteran that hearings could not be held overseas.  He was then scheduled for a March 2012 hearing at the Pittsburgh RO and failed to appear.  He has not otherwise asserted good cause for missing the scheduled hearing and the hearing request is treated as withdrawn.  38 C.F.R. § 20.702(d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The May 2009 physical examination is not responsive to the rating criteria for the disabilities on appeal.  It appears that the Veteran resides abroad and is unable to report to a VA facility.  Nonetheless, additional efforts are necessary to obtain clinical examinations with findings responsive to the applicable rating criteria.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all medical treatment for his flat foot, varicose veins, and low back disabilities since May 2009.  

Take the necessary steps to obtain all records of VA or Federal government facility treatment for these disabilities. 

Efforts to obtain VA and Federal records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.

2.  After associating any newly generated medical records with the claims folder, arrange that the Veteran undergo a podiatry examination with an appropriate clinician.  If possible, the contents of the entire claims file (paper and electronic), to include a complete copy of this remand, should be made available. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should identify the nature and severity of all observed service connected pes planus symptoms.  

The examiner must specifically comment on whether the Veteran's bilateral pes planus is manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes, marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use and characteristic callosities.

A complete rationale must be provided for all opinions offered, and the Veteran's lay statements regarding his symptomatology must be considered and discussed. 

3.  After associating any newly generated medical records with the claims folder, arrange that the Veteran undergo a lumbar spine examination with an appropriate clinician.  If possible, the contents of the entire claims file (paper and electronic), to include a complete copy of this remand, should be made available. 

All indicted tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with the Veteran's lumbar spine disability, including limitation of motion and any periods of incapacitation due to intervertebral disc syndrome. 

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbar spine.  If pain on motion is observed, the examiner should indicate the point (in degrees) at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use. 

Finally, the examiner should opine as to whether the Veteran has objective manifestations of neurological symptomatology associated with his service-connected lumbar spine disability.   

A complete rationale must be provided for all opinions offered, and the Veteran's lay statements regarding his symptomatology must be considered and discussed. 

4.  After associating any newly generated medical records with the claims folder, arrange that the Veteran undergo a varicose vein examination with an appropriate clinician.  If possible, the contents of the entire claims file (paper and electronic), to include a complete copy of this remand, should be made available. 

All indicted tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with the Veteran's varicose veins for each leg.  

For each leg, the examiner must specifically state whether the Veteran has any of the following: 

a) Persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema; or

b) Persistent edema and stasis pigmentation or eczema with or without intermittent ulceration; or

c) Persistent edema or subcutaneous induration, stasis pigmentation, or eczema, and persistent ulceration.

A complete rationale must be provided for all opinions offered, and the Veteran's lay statements regarding his symptomatology must be considered and discussed. 

5.  If any problems arise in complying with the above instructions due the Veteran's residency abroad, explain the circumstances and alternative measures taken to obtain the requested records and examination results.  

6.  After completion of the above, the claim should be reviewed in light of any new evidence.  If the claims are not granted to the Veteran's satisfaction, the Veteran should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

